DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 74 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 74 only recites a limitation that is already recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 74-83 are rejected under 35 U.S.C. 103 as being unpatentable over Holdbrook (US 1,379,865) in view of Rizzoli (US 5,390,684).
Holdbrook teaches a device for rolling papers into a cigarette, the device comprising: an openable chamber (area inside rolls 21) configured to receive a ground smokeable material, the chamber having a first end 12 and a second end 11; a rolling assembly 21 disposed within the chamber, the rolling assembly receiving paper and forming a paper tube around the ground smokeable material, the rolling assembly having a first end and a second; and a first gear assembly 29/30 at the first chamber end and communicatively connected to the first end of the rolling assembly, the first gear assembly activating the rolling assembly when rotated to roll the paper around the ground smokeable material forming a cigarette, wherein the cigarette is removable from the second chamber end, wherein the chamber is openable for paper to be inserted into the rolling assembly [Fig. 1-7; page 1, l. 65 to page 2, l. 38]. 
Holdbrook does not teach a second gear assembly at the second chamber end and communicatively connected to the second end of the rolling assembly. However, this is a conventional configuration known rolling assemblies within the smoking art, as taught by Rizzoli [col. 3, l. 19-35]. It therefore would have been obvious to one of ordinary skill in the art to include a second gear assembly at the second chamber end and communicatively connected to the second end of the rolling assembly in the device of Holdbrook to achieve predictable results. It has been held by the Courts that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The limitations of claims 74-83 relate to the material intended to be used with the device. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The device of modified Holdbrook teaches all of the structural limitations of the claims. 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Holdbrook and Rizzoli as applied to claim 1 above, and further in view of McDonough (US 2018/0344086). 
Modified Holdbrook is silent to a grinder and funnel. McDonough teaches a device for rolling papers including a grinder and a funnel [0025]. It would have been obvious to one of ordinary skill in the art to include a grinder and funnel with the device of modified Holdbrook to assist in forming and transferring the ground smokeable material.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holdbrook and Rizzoli as applied to claim 1 above, and further in view of Ruzycky (US 2016/0029691). 
Modified Holdbrook is silent to a blender. Ruzycky teaches a cigarette filler comprising a blender [0463]. It would have been obvious to one of ordinary skill in the art to include a blender with the device of modified Holdbrook to assist in forming and transferring the ground smokeable material.   
Claims 9 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Holdbrook and Rizzoli as applied to claim 1 above, and further in view of Szybalski (GB 1273686). 
Modified Holdbrook does not teach a wetting assembly retained by the retainer for wetting the paper to seal the cigarette tube. Szybalski teaches using a sponge to wet the end of the paper [page 5, l. 105-109]. One of ordinary skill in the art would have found it obvious to include with the device of modified Holdbrook a sponge on an openable flap of the chamber for this purpose. 
Allowable Subject Matter
Claims 2 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no teaching or reasonable suggestion in the prior art to further include in the device of Holdbrook in view of Rizzoli as applied to claim 1 above a skirt for receiving and retaining the ground smokeable material; a first and second roller, the first and second roller communicatively connected to the first and second gear assemblies, the first and second rollers engaging the skirt, opening and closing with the rotation of the first and second gear assemblies thereby opening and closing the skirt; and a paperfeed for inserting the paper therein, the paperfeed communicatively connected to the first and second gear assemblies to roll the paper around, and encase, the ground smokeable material on the skirt when the first and second gear assemblies are rotated. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747